El Juez Asociado Señce, De Jesús
emitió la opinión del tribunal.
Valentín Sánchez y Emilia Ruiz Rivera vivieron en con-cubinato hasta el fallecimiento de esta última. De esa rela-ción tuvieron cinco hijos: los cuatro demandantes y la de-1 mandada. Por escritura de 26 de febrero de 1919 otorgada ante el notario Gustavo Zeno Sama, Emilia Ruiz, con su propio peculio, compró a Alberto Gandía una finca de 9.23 cuerdas radicada en el barrio Campo Alegre de Hatillo. El 6 de octubre de 1923 Emilia Ruiz suscribió y entregó un pa-garé por la cantidad de $3,000, a la orden de Valentín Sán-chez, a vencer el 7 de octubre de 1925, pagaré que fué au-tenticado por affidavit número 1877 ante el notario Gustavo Zeno Sama. Dicho pagaré fué endosado luego por Valentín Sánchez a José Darder. Muerta Emilia Ruiz en 1938 (sic) y declarados sus cinco hijos sus únicos y universales here-deros por decreto de la corte inferior de fecha 9 de mayo de 1930, José Darder instó contra ellos un pleito en cobro del pagaré, y como resultado del mismo le fué adjudicada la finca en satisfacción de la sentencia. Hallándose enfermo Valentín Sánchez, decidió adquirir para sus hijos la mencio-nada finca. De la prueba no resulta con certeza en qué forma se celebró la transacción entre Valentín Sánchez y José Dar-der. Ambos murieron mucho antes de iniciarse este pleito y por consiguiente no tenemos el beneficio de sus declaracio-nes. Pero en una u otra forma resulta claro que Valentín Sánchez adquirió de José Darder la finca en cuestión y que por consejo del abogado Zeno Sama se convino entre Dar-der, Valentín Sánchez y la demandada, que Darder transmi-tiese el título de la finca directamente a la demandada como compradora, consignándose en la escritura que el vendedor *825abía recibido de la compradora con anterioridad al otorga-iento de la misma la cantidad de $1,000 en que se fijó e] recio-de la finca. Se convino además en presencia del no-ario, de Darder y del testigo Bafael Capó, que la deman-ada, conforme sus hermanos — entonces menores de edad-'uesen cumpliendo su mayor edad, les iría pasando a cada no de ellos el título sobre un condominio consistente en una, uinta parte de la finca, reteniendo ella el condominio res-ante, y la demandada así lo prometió a su padre. No obs-ante haberse extendido el título de compraventa a favor de a demandada, su padre continuó administrando la finca como ueño de ella, recibiendo refacción de la Central hasta su fallecimiento en 1932. Todos los hijos continuaron.también iviendo en la finca como condueños. Al cumplir el mayor de ellos la edad de veintiún años, requirió a su hermana para que le hiciese entrega de su condominio. Se negó ella, indi-cándole que debía esperar a que todos sus hermanos fuesen mayores de edad para practicar entonces la correspondiente división. Mientras tanto la demandada continuaba al frente de la finca y recibía de la central refacción para cuatro cuer-das de cañas que tenía sembradas. Llegaron todos los her-manos a la mayor edad y la demandada, rehusaba entregar-les los condominios. Se valieron del Lie. Herminio Miranda, quien escribió una carta a la demandada reclamando los de-rechos de los demandantes. Fue entonces la demandada a consultar con el abogado Zeno Sama, como un año antes de interponerse la demanda original en este caso, aconsejándole dicho abogado que evitase el pleito con que le amenazaba el Lie. Miranda en representación de sus hermanos, cumpliendo la obligación que había contraído con su padre, contestando ella que sabía que en la finca cada uno de sus hermanos te-nía una quinta parte, pero que se las pasaría cuando ella quisiera. No habiendo verificado la entrega de los condomi-nios, sus cuatro hermanos apelados radicaron la demanda original de este caso el 11 de marzo de 1940, presentando luego, previo permiso de la corte, una demanda enmendada. *826Tal fué la prueba de los demandantes, a la que la corte inB ferior dió entero crédito. H
Debemos, consignar, sin embargo, que la demandada, coi su declaración y la de su suegro, trató de probar que no ha-bía existido tal convenio con su padre; que éste era insol-vente y a la fecha de su fallecimiento ella lo tenía recogidc en su casa porque hacía algún tiempo se hallaba enfermo que la finca fué comprada por ella a Darder, según constaba de la escritura; que de los $1,000 importe del precio, $500 los había economizado ella criando cerdos y trabajando en costuras y los $500 restantes se los había facilitado a prés-tamo el padre del que entonces era su novio y con quien casó tres años después; que ese préstamo se hizo sin devengar interés alguno y no se otorgó documento que lo acreditase. El suegro ratificó lo dicho por su nuera respecto al prés-tamo; pero del examen de repreguntas resultó que su único capital era una finca de 10.40 cuerdas y que para reunir los $500 que entonces prestó a la novia de su hijo tuvo que vender tres vacas que poseía, las cuales, le producían la leche que consumía su familia, que constaba de diez hijos.
Refiriéndose a la prueba de la demandada, dijo el juez inferior:
"La prueba que presentó en juicio para demostrar cómo adquirió esa -finca, es tan poco convincente que robustece en vez de destruir la evidencia de la parte demandante, consistente en la declaración del notario Gustavo Zeno Sama y de Rafael Capó, personas que gozan en la comunidad de reconocida veracidad.”
A base de la prueba así apreciada por la corte inferior se dictó la sentencia apelada, declarando que los demandan-tes y la demandada son dueños de la finca descrita en la de-manda, en la proporción de una quinta parte indivisa para cada uno de ellos y ordenando que en el registro de la pro-piedad se proceda a practicar el correspondiente asiento- de conformidad con dicha sentencia. No condenó la corte a la demandada al pago de los frutos reclamados por no haberse *827presentado -evidencia suficiente para sostener la reclamación, pero sí la condenó al pago de costas, incluyendo $100 para honorarios de abogado.
La apelante considera la transacción descrita en la demanda como si se tratase de una donación de bienes inmuebles. Es por esa razón que en apoyo de su recurso sostiene que la corte a quo debió haber declarado eo-n lugar su excepción previa de insuficiencia de hechos, y que la sentencia no está sostenida por la prueba.
Arguye la apelante que tratándose de una donación de bienes inmuebles hecha por el padre a sus hijos, la donación no sólo debió constar en escritura pública, si que debió haber sido aceptada por los donatarios antes del fallecimiento del donante. El juez inferior, tratando de rebatir la teoría de la demandada, expresó en su opinión que no se trataba en este caso de una donación de'bienes inmuebles, sino de bie-nes muebles, toda vez que Valentín Sánchez lo que en reali-dad hizo fue dar a sus hijos el dinero necesario para la com-pra de la finca.
Pero esa conclusión es contraria a la evidencia, pues nada hay en la prueba que demuestre tal entrega de dinero. De todos modos, de considerar la transacción como una dona-ción de bienes inmuebles, el resultado sería, como señalare-mos más adelante, permitir que la demandada se enriqueciese injustamente a costa de los demandantes.-
Arguye también la apelante que no es aplicable la teoría del mandato, porque la supuesta encomienda ‘hecha por el padre a la hija al efecto de que trasmitiese el título de los respectivos condominios a sus hermanos envolvía una ges-tión de riguroso dominio y por consiguiente el mandato de-bería constar en escritura pública.
Convenimos en que tampoco es aplicable a este caso la teoría del mandato; pero la ley, que no concibe un mal sin un remedio, no puede -en manera alguna sancionar que la apelante, violando- la confianza que en ella depositó su pa*828dre y faltando a la promesa que le Melera — en consideración a la enal se transmitió a ella el títnlo de la finca — , defraude a sus hermanos apropiándose de lo que para todos sus Mjos por igual adquirió su padre. En efecto, el artículo 7 del Có-digo' Civil en lo pertinente prescribe que “cuando no baya ley aplicable al caso, el tribunal resolverá conforme a equi-dad, que quiere decir que se tendrá -en cuenta la razón natural de acuerdo con los principios generales del Derecho, y los usos y costumbres establecidos.” De conformidad con el citado precepto legal, en el caso de Fernández v. Laloma, 56 D.P.R. 367, en que se trataba de una transacción oral en principio semejante a la de este caso, la cual, de haberse formalizado en escritura pública debidamente inscrita, hu-biese constituido un fideicomiso expreso' (express trust), dijimos :
“El caso puede ser resuelto bajo el artículo 7 del Código Civil, tomando-las reglas sobre fideicomisos resultantes o tácitos de equi-dad y aplicándolas. En jurisdicciones en que existe la equidad surge un fideicomiso tácito en casos similares al de autos.”
En el caso de Foreman v. Foreman (N. Y. 1929) 167 N. E. 428, una casa con su solar en la ciudad de Nueva York fué traspasada a Edith Foreman en enero de 1924. El precio de venta fué pagado por su esposo, el demandante. Hubo prueba tendente a demostrar que el esposo le había pedido a ella que aceptase el título a su nombre, porque él quería conservar su propiedad inmueble separada de los bienes que tenía invertidos en su negocio. También hubo prueba al efecto- de que ella se comprometió a pasarle la escritura a su favor tan pronto él la requiriese para ello y a disponer de la propiedad o del producto de la misma de conformidad con los deseos de su esposo. Después de haberse otorgado la es-critura de venta a la esposa, el marido cobraba las rentas y hacía uso de ellas como dueño. Pagaba las contribuciones, los premios de seguro y el costo de las mejoras y reparacio-nes, y constantemente ejercitaba actos de dominio sobre la *829propiedad. La esposa falleció db intestato en 1925, dejando como heredero a tm menor, su hijo único, a quien pasó el título, sujeto al interés que la ley de Nueva York reconoce al viudo. El demandante presentó una acción para conse-guir que se le traspasase el título de conformidad con el fideicomiso oral descrito. La corte de primera instancia dictó sentencia a favor del demandado por el fundamento de que el. fideicomiso no podía hacerse cumplir por no'haberse formalizado por escrito.
Después de exponer estos hechos, la Corte de Apelacio-nes, por voz de su Juez Presidente Sr. Cardozo, al revocar la sentencia apelada, se expresó en los siguientes términos:
“La regla está bien establecida por repetidas decisiones de esta corte en el sentido de que el estatuto no impide el reconocimiento de un fideicomiso constructivo que afecte interés en tierras, cuando se abusaría de una relación confidencial si el fideicomiso declarado oralmente fuese repudiado sin reparación (Citas). De tiempo en tiempo se ha criticado esta regla en comentarios y tratados, decidién-dose que equivale a una derogación parcial de la prohibición estatu-taria. Cualquier fuerza que tal crítica pueda haber tenido mientras la regla estuvo en formación- ha desaparecido con los años. Debido a una larga aquiescencia, la excepción, si lo fuere, se ha introducido por interpretación en el texto del estatuto, como si hubiere sido parte del mismo desde su principio. No es la promesa solamente, ni su incumplimiento solamente, lo que pone en acción a la corte, sino el injusto enriquecimiento prevaliéndose de la relación confidencial.”
Al mismo efecto, véanse 2 Restatement of the Law, Trust, págs. 140 et sec.; 3 Bogert on Trusts, pág. 1596; el artículo del Profesor Costigan en 12 Mich. L. Rev. 427; Metzger v. Metzger (Pa. 1940) 129 A.L.R. 683, y las monografías en 35 A.L.R. 280, 307; 45 id. 851, 855; 66 id. 156; 80 id. 195, 206, y 129 id. 689, 695.
El hecho de que los demandantes hayan titulado su acción “reivindicación de condominios y pago de frutos” no nos impide resolver que en este caso existe un fideicomiso constructivo, resultando- como resulta que dicho remedio es perfectamente compatible con las alegaciones y la prueba. *830Así lo hicimos en el caso de Porrata v. Fajardo Sugar Co., 57 D.P.R. 628, 632, y 643, donde ni en el título de la acción ni en la súplica de la demanda se mencionaba el fideicomiso constructivo y sin embargo esta Corte, para hacer justicia entre las partes, declaró la existencia de dicho fideicomiso.
Señala la apelante como error perjudicial el permitirse a los demandantes radicar la demanda enmendada en este caso, porque según ella en esta última se varió la causa' de acción expuesta en la demanda original. No hay tal variación. La causa de pedir en una y otra es la misma. En la segunda se rectifica la forma en que Darder llegó a adquirir el título sobre la finca y ese hecho aparece aceptado en la estipulación que suscribieron las partes.
Tampoco ha prescrito la acción, pues la demandante no podría adquirir por otra prescripción que no fuese la ex-traordinaria de treinta años, toda vez que no concurre en ella la buena fe, uno de los elementos indispensables para la existencia de la prescripción ordinaria.

Awnque por fundamentos distintos a los expuestos por la corte inferior, procede confirmar la sentencia apelada.